Broyles, C. J.
The petition as amended showed that suit was brought on a certain promissory note executed by S. W. Meadows, and on a certain written agreement signed by T. H. Dwight. Meadows was sued as principal, and Dwight as surety. The court sustained a general demurrer interposed by Dwight to the petition, and dismissed the case as to him, upon the ground that it appeared from the face of the. pleadings that he would not be bound as surety on the note sued upon, and the plaintiff excepted.
Under the particular facts of the case, as shown by the amended petition, the judgment excepted to was not error.

Judgment affirmed,.


Lulce and Bloodworth, JJ., concur.